Citation Nr: 1125930	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-02 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, including as secondary to Agent Orange exposure.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active duty service from February 1958 to February 1962.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).  

Unfortunately, further development of the evidence is required before the Board can readjudicate the Veteran's claim of entitlement to service connection for diabetes mellitus.  So, regrettably, this claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Veteran's DD 214 confirms that the Veteran had 2 years and 15 days of foreign and/or sea service.  The Veteran reported to the VA medical provider at his Agent Orange Registry Examination that he served on a ship in the waters off the coast of Vietnam.  Likewise, a May 2008 statement from the Veteran indicates that he served on the USS Belle Grove in 1961.  However, the RO made no attempt to obtain the Veteran's service personnel records, or any unit histories, ship logs or other records for the Veteran's unit from the United States Army and Joint Services Records Research Center (JSRRC), the National Personnel Records Center (NPRC, or the National Archives and Records Administration (NARA).  

The Board notes that, in a May 2008 decision, the Federal Circuit held that VA regulations required that a veteran have set foot within the land borders of Vietnam for presumptive service connection and that a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  The Federal Circuit further held that VA's amendment to its Adjudication Procedure Manual excluding veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The claimant in Haas filed a petition for a writ of certiorari to the United States Supreme Court, which was denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Nonetheless, in January 2010, VA issued Compensation and Pension Bulletin: January 2010 which extended the presumption of herbicide exposure based on "service in the Republic of Vietnam" to certain Navy veterans who served during the Vietnam War on vessels with specific designations, or that conducted "brown water" operations, despite designations as "blue water" vessels.  

In this regard, the Board notes that the Veteran's available service personnel records and the ship history would be useful to determine whether the Veteran served on a vessel off the shore of Vietnam and/or went ashore during his service.  Likewise, the RO should make an effort to determine whether the Veteran's service fell within the extension provided by the VA in the Compensation and Pension Bulletin: January 2010.  VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(b), (c) (VA must make a "reasonable effort" to obtain all relevant records, including records pertaining the claimant's service).  

Additionally, the Board notes that the Veteran has not yet been afforded a VA examination regarding his claim of entitlement to service connection for his diabetes mellitus, in order to determine whether this claimed disability is related to his military service.  In this regard, the Board acknowledges that the Veteran contends that his diabetes mellitus had its onset as a result of the events of his service, including possible Agent Orange exposure, and that the Veteran provided private treatment records indicating he was diagnosed with diabetes mellitus in 2007.  The Board notes that the medical evidence is unclear whether the Veteran's current diabetes mellitus is causally or etiologically related to the Veteran's military service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claim of entitlement to service connection.  Accordingly, the Board finds that the Veteran should be afforded additional VA examinations in order to determine nature and etiology of the Veteran's claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Request any/all additional available service personnel records from NARA, the NPRC, and the Defense Personnel Records Imaging System.  These agencies also should be requested to furnish the unit history for the unit to which the Veteran was assigned in Vietnam.  If no additional service records or unit histories can be found, or if they have been destroyed, ask for specific written confirmation of that fact.

2.  The RO should attempt to obtain any deck logs for the USS Belle Grove for 1961.  In addition, the RO should request JSRRC to provide any available information as the location and duties of the USS Belle Grove during the relevant time period, in order to determine whether the Veteran's service on USS Belle Grove is specifically designated as one subjected to possible Agent Orange exposure, or conducted "brown water" operations, within the extension provided by the VA in the Compensation and Pension Bulletin: January 2010.  

3.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes mellitus, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his diabetes mellitus is related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

4.  Thereafter, the RO should consider all additional evidence received since the most recent supplemental statement of the case, and readjudicate the claim of entitlement to service connection.  If the benefit sought remains denied, the RO should issue a supplemental statement of the case and afford the appropriate period to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


